Title: From George Washington to Bryan Fairfax, 20 July 1774
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Mount Vernon July 20th 1774.

Your Letter of the 17th was not presented to me till after the Resolution’s (which were adjudg’d advisable for this county to come to) had been revis’d, alterd, & corrected in the Committee;

nor till we had gone into a general Meeting in the Court House, and my attention necessarily call’d every moment to the business that was before it; I did however upon receipt of it (in that hurry & bustle) hastily run it over, and handed it round to the Gentlemen on the Bench, of which there were many; but as no person present seem’d in the least disposed to adopt your Sentiments—as there appeard a perfect satisfaction, & acquiescence to the measures propos’d (except from a Mr Williamson, who was for adopting your advise litterally, without obtaining a Second voice on his Side)—and as the Gentlemen to whom the Letter was shown, advis’d me not to have it read, as it was not like to make a Convert, & repugnant (some of them thought) to the very principle we were contending for, I forebore to offer it otherwise than in the manner abovementioned, which I shall be sorry for, if it gives you any dissatisfaction in not having your Sentiments read to the County at large, instead of communicating them to the first People in it, by offering them the Letter in the manner I did.
That I differ very widely from you, in respect to the mode of obtaining a repeal of the Acts so much, & so justly complaind of, I shall not hesitate to acknowledge; & that this difference in opinion may, probably, proceed from the different Construction’s we put upon the Conduct, & Intention of the Ministry, may also be true; But as I see nothing on the one hand, to induce a belief that the Parliament would embrace a favourable oppertunity of Repealing Acts which they go on with great rapidity to pass, in order to enforce their Tyrannical System; and on the other, observe, or think I observe, that Government is pursuing a regular Plan at the expence of Law & justice, to overthrow our Constitutional Rights & liberties, how can I expect any redress from a Measure which hath been ineffectually tryd already—For Sir what is it we are contending against? Is it against paying the duty of 3d. pr lb. on Tea because burthensome? No, it is the Right only, we have all along disputed, & to this end we have already Petitiond his Majesty in as humble, & dutiful a manner as Subjects could do; nay more, we applied to the House of Lords, & House of Commons in their different Legislative Capacities setting forth that, as Englishmen, we could not be deprivd of this essential, & valuable part of our Constitution; If then (as the Fact really is) it is against the Right

of Taxation we now do, & (as I before said) all along have contended, why should they suppose an exertion of this power would be less obnoxious now, than formerly? and what reasons have we to believe that, they would make a Second attempt whilst the same Sentiments fill’d the Breast of every American, if they did not intend to inforce it if possible? The conduct of the Boston People could not justify the rigour of their Measures, unless their had been a requisition of payment & refusal of it; nor did that measure require an Act to deprive the Governmt of Massachusets Bay of their Charter; or to exempt Offenders from tryal in the place, where Offences were Committed, as there was not, nor could not be, a single Instance produced to manifest the necessity of it—Are not all these things self evident proofs of a fixed & uniform Plan to Tax us? If we want further proofs, does not all the Debates in the House of Commons serve to confirm this? and hath not Genl Gage’s Conduct since his arrival (in Stopping the Address of his Council, & Publishing a Proclamation more becoming a Turkish Bashaw than an English Govr & declaring it Treason to associate in any manner by which the Commerce of Great Britain is to be affected) exhibited unexampled Testimony of the most despotick System of Tyranny that ever was practiced in a free Government. In short what further proofs are wanting to satisfy one of the design’s of the Ministry than their own Acts; which are uniform, & plainly tending to the same point—nay, if I mistake not, avowedly to fix the Right of Taxation—what hope then from Petitioning, when they tell us that now, or never, is the time to fix the matter—shall we after this whine & cry for releif, when we have already tried it in vain?, or shall we supinely sit, and see one Provence after another fall a Sacrafice to Despotism? If I was in any doubt as to the Right wch the Parliament of Great Britain had to Tax us without our Consents, I should most heartily coincide with you in opinion, that to Petition, & petition only, is the proper method to apply for relief; because we should then be asking a favour, & not claiming a Right wch by the Law of Nature & our Constitution we are, in my opinion, indubitably entitled to; I should even think it criminal to go further than this, under such an Idea; but none such I have, I think the Parliament of Great Britain hath no more Right to put their hands into my Pocket, without my consent, than I have to put my hands into your’s,

for money; and this being already urged to them in a firm, but decent manner by all the Colonies, what reason is there to expect any thing from their justice?
As to the Resolution for addressing the Throne, I own to you Sir I think the whole might as well have been expung’d; I expect nothing from the measure; nor shd my voice have accompanied it, if the non-Importation Scheme was intended to be Retarded by it; for I am convinc’d, as much as I am of my Existance, that there is no relief for us but in their distress; & I think, at least I hope, that there is publick Virtue enough left among us to deny ourselves every thing but the bare necessaries of Life to accomplish this end—this we have a Right to do, & no power upon Earth can compel us to do otherwise, till they have first reducd us to the most abject state of Slavery that ever was designd for Mankind. The Stopping our Exports would, no doubt, be a shorter Cut than the other, to effect this purpose, but if we owe Money to Great Britain, nothing but the last necessity can justify the Non-payment of it; and therefore, I have great doubts upon this head, & wish to see the other method, which is legal, & will facilitate these payments, first tried.
I cannot conclude, without expressing some concern that I should differ so widely in Sentiments from you in a matter of such great Moment, & general Import; & should much distrust my own judgment upon the occasion, if my Nature did not recoil at the thought of Submitting to Measures which I think Subversive of every thing that I ought to hold dear and valuable—and did I not find, at the sametime, that the voice of Mankind is with me. I must appologize for sending you so rough a sketch of my thoughts upon your Letter. when I look’d back and saw the length of my own, I could not, as I am also a good deal hurried at this time, bear the thoughts of making off a fair Copy. I am Dr Sir Yr Most Obedt Humble Servt

Go: Washington

